Exhibit 32.1 CERTIFICATION PURSUANT TO 18U.S.C.SECTION 1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the filing of the quarterly report on Form 10-Q for the quarterly period ended June 30, 2007 (“Report”) by Community West Bancshares (“Registrant”), each of the undersigned hereby certifies that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant as of and for the periods presented in the Report. /s/ Lynda J. Nahra Lynda J. Nahra President and Chief Executive Officer /s/ Charles G. Baltuskonis Charles G. Baltuskonis Executive Vice President and Chief Financial Officer August 13, 2007 A signed original of this written statement required by Section 906 has been provided to Community West Bancshares and will be furnished to the Securities and Exchange Commission or its staff upon request. 27
